Case 1:08-cv-00827-LMB-JFA Document 1001 Filed 11/20/18 Page 1 of 3 PageID# 20760



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       ) No.  1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Defendant,               )
                                             )
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Third-Party Plaintiff,   )
                                             )
                    v.                       )
                                             )
  UNITED STATES OF AMERICA, and             )
  JOHN DOES 1-60,                            )
                    Third-Party Defendants.  )
                                             )

                          NOTICE OF FILING A MOTION TO SEAL

         PLEASE TAKE NOTICE Defendant CACI Premier Technology, Inc. (“CACI PT”) has

  moved for an order to seal its Motion In Limine to Exclude the Taguba and Jones/Fay Reports

  and the accompanying declaration and exhibits (filed November 20, 2018). Pursuant to Local

  Civil Rule 5, governing the filing and handling of documents under seal, parties and non-parties

  have seven (7) days to submit memoranda in support of or in opposition to the motion. All or

  part of the memoranda may be designated as confidential. Any information designated as

  confidential in supporting or opposing memoranda will be treated as sealed pending a

  determination by the Court on the motion to seal. Any person objecting to the motion must file
Case 1:08-cv-00827-LMB-JFA Document 1001 Filed 11/20/18 Page 2 of 3 PageID# 20761



  an objection with the Clerk within seven (7) days after the filing of the motion to seal. If no

  objection is filed in a timely manner, the Court may treat the motion as uncontested.


  Respectfully submitted,

  /s/ John F. O’Connor
  John F. O’Connor                                            William D. Dolan, III
  Virginia Bar No. 93004                                      Virginia Bar No. 12455
  Linda C. Bailey (admitted pro hac vice)                     LAW OFFICES OF WILLIAM D.
  Molly Bruder Fox (admitted pro hac vice)                    DOLAN, III, PC
  STEPTOE & JOHNSON LLP                                       8270 Greensboro Drive, Suite 700
  1330 Connecticut Avenue, N.W.                               Tysons Corner, VA 22102
  Washington, D.C. 20036                                      (703) 584-8377 – telephone
  (202) 429-3000 – telephone                                  wdolan@dolanlaw.net
  (202) 429-3902 – facsimile
  joconnor@steptoe.com
  lbailey@steptoe.com
  mbfox@steptoe.com

                                Counsel for Defendant CACI Premier
                                          Technology, Inc.




                                                  2
Case 1:08-cv-00827-LMB-JFA Document 1001 Filed 11/20/18 Page 3 of 3 PageID# 20762



                                 CERTIFICATE OF SERVICE

  I hereby certify that on the 20th day of November, 2018, I will electronically file the foregoing
  with the Clerk of Court using the CM/ECF system, which will then send a notification of such
  filing (NEF) to the following:



                                       John Kenneth Zwerling
                                       The Law Offices of John Kenneth Zwerling, P.C.
                                       114 North Alfred Street
                                       Alexandria, VA 22314
                                       jz@zwerling.com

                                       Lauren Wetzler
                                       United States Attorney Office
                                       2100 Jamieson Avenue
                                       Alexandria, VA 22314
                                       lauren.wetzler@usdoj.gov




                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                                  Attorney for Defendant CACI Premier
                                                  Technology, Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com
